DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 06/14/2022.
The amendments filed on 06/14/2022 have been entered. Applicant has canceled claims 1-20 and added new claims 21-30. Accordingly claims 21-30 are pending.

Election/Restrictions
Applicant’s election without traverse of species I- c and species II- b in the reply filed on 06/14/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second hole” of claim 21 and the “second elongated member disposed parallel to the first elongated member” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“laser generation module” in claims 21, 28, and all dependents thereof;
“light receiving module” in claims 27 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “laser generation module” the specification fails to disclose a laser generation module or its corresponding structure.
Regarding the “light receiving module” the specification fails to disclose a light receiving module or its corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 21 recites the limitation “wherein the elongated member and the contact member respectively have a predetermined length and a predetermined thickness such that the target which is defined as at least portion of the skin surface of the patient within the second hole is located in the predetermined focal point of the pulsed laser and the spot size of the pulsed laser applied on the target is less than a threshold spot size for inducing plasma ablation in the skin surface of the patient when the contact member is contacted with the skin surface of the patient”. Claim 22 recites “wherein the elongated member comprises a first elongated member and a second elongated member disposed parallel to the first elongated member”.  Claim 26 also recites “[...] for inducing plasma ablation in the target”. Applicant has stated on page 5 of the Remarks, that support for these amendments is allegedly found throughout the originally filed specification, for example at Figures 2-13. However, neither the original claims, original drawings, nor the specification as originally filed provides support for these limitations. As such, claims 21-30 contain new matter. 
Regarding claims 21, 28, and all dependents thereof, the structure of the limitation “laser generation module”, which has been interpreted under 35 USC 112(f), has not been sufficiently disclosed. 
Regarding claims 27-28, the structure of the limitation “light receiving module”, which has been interpreted under 35 USC 112(f), has not been sufficiently disclosed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “laser generation module” and “light receiving module” of claims 21, 27, 28, and all dependents thereof invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, regarding claim 21, the limitation “a second hole partially [...]” renders the claim indefinite because it is unclear in what element the second hole is located. For the present purposes of examination, the limitation has been interpreted as being located in the contact member. Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US 5,885,275, March 23, 1999).
Regarding claim 21, Muller discloses a laser irradiation device (“A system is provided to position an energy delivery handpiece a desired distance from a treatment site while at the same time protecting the handpiece, and energy transmitting optical fibers, from soiling due to tissue debris. The system includes one or more energy transmissive members that are formed from a material that allows the passage of electromagnetic (e.g., laser) energy therethrough.” Abstract), the device comprising: 
a housing (see housing of handpiece 12, Fig. 1, reproduced below and corresponding description) comprising an end portion (see distal end of the handpiece 12, Fig. 1, and corresponding description; also see “distal end of the handpiece 12” in col. 3, ll. 22-23) and a first hole formed in the end portion of the housing and wherein the first hole is configured to provide a path for a pulsed laser to pass through (see hole at distal end of handpiece 12 through which pulsed laser is output in Fig. 1 and corresponding description; also see ); 
a laser generation module disposed in the housing (“The system 10 includes an electromagnetic energy source 11, such as a source of laser energy. An optical fiber system 15 conveys the energy from source 11 to a handpiece 12 which can be manipulated by a surgeon.” col. 3, ll. 7-11) and configured to generate the pulsed laser being outputted toward the first hole (“The wavelength of the laser energy can range up to about 810 nanometers and is typically applied in pulses as known to one of ordinary skill in the art.” col. 3, ll. 43-46); 
a lens disposed between the laser generation module and the first hole for adjusting the pulsed laser outputted from the laser generation module to have a predetermined focal point (“The energy transmissive member 16 is effective to protect the distal end of the handpiece 12, including the optical fiber 13 and any lens (not shown) coupled therewith” col. 3, ll. 21-24); and 
a guide part disposed on the end portion of the housing and configured to guide a user to recognize a target of the pulsed laser (spacer member 14, Fig. 1 and corresponding description), the guide part comprising: 
an elongated member extended from the end portion of the housing for adjusting a travel distance of the pulsed laser (elongate member 22, Fig. 1 and corresponding description), and a contact member connected to the distal end of the elongated member and comprises a contact surface configured to be contactable to a skin surface of a patient (annular member 30 and tissue-contacting surface of the energy transmissive member 16, Figs. 1, 4-5 and corresponding descriptions) and a second hole partially overlapped with the first hole for the pulsed laser passed through the first hole to be applied on the skin surface of the patient (hole of annular member 30, Figs. 1, 4-5 and corresponding descriptions), and 

    PNG
    media_image1.png
    472
    491
    media_image1.png
    Greyscale

wherein the elongated member and the contact member respectively have a predetermined length (“The elongate member 22 can be of a predetermined length” col. 3, ll. 65-66) and a predetermined thickness (“Once a selected treatment area is identified, an operator selects a particular energy transmissive member 16 having appropriate thickness” col. 5, ll. 35-37) such that the target which is defined as at least portion of the skin surface of the patient within the second hole is located in the predetermined focal point of the pulsed laser (“Once the system is assembled, the operator can manipulate the handpiece 12 such that the energy transmissive member 16 rests on the surface of the tissue. The operator then actuates the system to apply laser energy to the treatment site 25 in accordance with predetermined exposure criteria. The laser energy is then focused to a location at or below the surface of the treatment site, with or without the aid of the energy transmissive member 16. The distance below the skin surface to which the laser energy is focused can vary from about zero to about five millimeters.” col. 5, ll. 45-54) and the spot size of the pulsed laser applied on the target is less than a threshold spot size for inducing plasma ablation in the skin surface of the patient when the contact member is contacted with the skin surface of the patient (“The applied laser energy is defined by various characteristics including wavelength, pulse duration, fluence, spot size, and peak and average power. The laser energy characteristics are selected in accordance with the intended application and the particular needs of a given patient.” col. 3, ll. 39-43; also see “tissue eruptions” col. 5, ll. 65-67).
	Regarding claim 29, Muller further discloses wherein a center of the first hole and a center of the second hole coincide with each other (see Fig. 1 and corresponding description).
	Regarding claim 30, Muller further discloses wherein the elongated member and the contact member are formed integrally (“The distal end 20 of the spacer member 14 is secured to or is integral with a second end 26 of the elongate member 22. The distal end 20 is adapted to receive and secure at least one energy transmissive member 16. The distal end 20 of the spacer member 14 can be formed in a variety of configurations such that the energy transmissive member 16 remains in a fixed position and resists displacement in the presence of downward pressure applied to the handpiece 12 by the operator. The distal end 20 can be adapted for permanent or removable insertion of an energy transmissive member.” col. 4, ll. 36-46). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Muller (US 2009/0187184, July 23, 2009, hereinafter “Muller ‘184).
	Regarding claim 22, Muller discloses the limitations of claim 21 as stated above. Muller further discloses wherein the elongated member comprises a first elongated member and a second elongated member (sections 23 of elongate member 22’, Fig. 6A and corresponding description). 
Muller fails to disclose disposed parallel to the first elongated member
However, Muller ‘184 teaches, in the same field of endeavor, a first elongated member and a second elongated member disposed parallel to the first elongated member (see attachment element 210 on right and left sides, Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Muller with two elongated members being disposed parallel to one another as taught by Muller ‘184 in order to provide a more stabilized skin contact portion.
Regarding claim 23, Muller modified by Muller ‘184 discloses the limitations of claim 22 as stated above, specifically regarding the second elongated member disposed parallel to the first elongated member. Muller further discloses wherein the contact member has a ring-shape connecting the first elongated member and the second elongated member (see annular member 30 and energy transmissive member 16, Fig. 4 and corresponding description).
Regarding claim 24, Muller modified by Muller ‘184 discloses the limitations of claim 22 as stated above, specifically regarding the second elongated member disposed parallel to the first elongated member. Muller further suggests wherein the contact member has an arc-shape connecting the first elongated member and the second elongated member (“The annular member 30 has an inner surface with a boss 32 disposed thereon. The boss 32 is adapted for engagement within a negative surface feature 34, in the form of a groove, that is formed about the circumference of the energy transmissive member 16. The groove 34 can have a beveled portion 36 to facilitate the insertion of the energy transmissive member 16 within the annular member 30.” col. 4, ll. 60-67; also see col. 5, ll. 4-7).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claim 21 above and further in view of Muller.
Regarding claim 25, Muller discloses the limitations of claim 21 as stated above. Although Muller discloses setting a particular spot size (e.g. see col. 3, ll. 39-42), Muller fails to explicitly disclose wherein the threshold spot size is 500 um.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the threshold spot size to 500 um, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, Muller discloses the limitations of claim 21 as stated above. Although Muller discloses the laser energy can be adjusted according to the particular need (“The applied laser energy is defined by various characteristics including wavelength, pulse duration, fluence, spot size, and peak and average power. The laser energy characteristics are selected in accordance with the intended application and the particular needs of a given patient. The wavelength of the laser energy can range up to about 810 nanometers and is typically applied in pulses as known to one of ordinary skill in the art.” col. 3, ll. 39-46), Muller fails to explicitly disclose wherein the energy applied on the target has larger than 20mJ and less than 40mJ for inducing plasma ablation in the target. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the energy to this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Muller as applied to claim 21 above and further in view of Aharon (US 2013/0307950, November 21, 2013).
Regarding claim 27, Muller discloses the limitations of claim 21 as stated above but fails to disclose wherein the device further comprises a light receiving module disposed adjacent to the end portion of the housing and the light receiving module faces to the contact member for receiving plasma light induced in the target. 
However, Aharon teaches, in the same field of endeavor, a light receiving module (analyzer 4 and image sensor or camera 2, Fig. 1a and corresponding description) disposed adjacent to the end portion of the housing (housing of light source 12, Fig. 1 and corresponding description) and the light receiving module faces to the contact member (transparent window 11, Fig. 1a and corresponding description) for receiving plasma light induced in the target (“Light scattered from surface 8 passes through an analyzer 4 and is received by an image sensor or camera 2.” [0049]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Muller with wherein the device further comprises a light receiving module disposed adjacent to the end portion of the housing and the light receiving module faces to the contact member for receiving plasma light induced in the target as taught by Aharon in order to probe skin tissue ([0044]).
Regarding claim 28, Muller modified by Aharon discloses the limitations of claim 27 as stated above and Aharon further teaches wherein the laser generation module and the light receiving module are arranged such that a center axis of the laser generation module and a center axis of the light receiving module meet at the target (see e.g. Fig. 1b and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Muller with wherein the laser generation module and the light receiving module are arranged such that a center axis of the laser generation module and a center axis of the light receiving module meet at the target as taught by Aharon in order to probe skin tissue ([0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793